J-A27003-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    MARY ELIZABETH CHANDLER                    :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WILLIAM CHANDLER                           :
                                               :
                       Appellant               :   No. 1660 EDA 2019

                Appeal from the Order Entered February 25, 2019
                 in the Court of Common Pleas of Chester County
                    Civil Division at No(s): No. 2014-07613-DI

BEFORE:      BOWES, J., SHOGAN, J., and STRASSBURGER, J.*

MEMORANDUM BY BOWES, J.:                               April 1, 2020

        William Chandler (“Husband”) appeals from the order that adopted the

master’s recommendation as to equitable division of the marital estate of

Husband and Mary Elizabeth Chandler (“Wife”). We affirm.

        The trial court succinctly summarized the underlying facts as follows.

               The parties in this matter were married on June 27, 1969.
        . . . The parties have two adult children together. Wife was born
        in 1947 and Husband was born [in] 1943. Wife is in good health,
        while husband suffers from Charcot-Marie[-]Tooth Syndrome,
        which is a progressive genetic disease that causes disintegration
        of connective tissue. He walks with a cane and has undergone
        nine surgeries. He suffers from continuing pain, weakness in the
        limbs and extremities, deformed feet and atrophied hands.

             During the marriage, Husband worked as a financial
        executive for General Electric, Parker Pen and Hunt Corporation.
        The family moved frequently to further his career. He retired
        when he was 58 years old. He currently receives a total monthly
        income of $5,529.00 from a Hunt Corporation Supplemental
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A27003-19


     Executive Retirement Plan, a Hunt Corporation Annuity, a General
     Electric pension, and Social Security benefits. Wife was primarily
     responsible for taking care of the parties’ children, who also suffer
     from Charcot-Marie-Tooth Syndrome. She currently tutors 12-15
     hours per week for $25.00 an hour. She also receives social
     security benefits of $780.00 per month. . . .

Trial Court Opinion, 2/25/19, at unnumbered 1-2.

     In the summer of 2014, the parties separated and Wife filed for divorce.

However, Wife returned to the marital residence in October seeking to

reconcile. Husband, who had found it “bothersome” that Wife had opted to

keep her inheritance from her parents in a separate account, conditioned

reconciliation upon Wife’s agreement to remove her name from a joint Morgan

Stanley account in which Husband had placed money that he had inherited

from his parents (“the inheritance account”).      Husband’s brief at 6.     On

December 31, 2014, Wife signed a letter to Morgan Stanley requesting to

remove her name from the account and to “make this account an individual

account in [Husband]’s name only.”         Trial Court Opinion, 2/25/19, at

unnumbered 4.

     The parties separated finally on June 15, 2017, and litigation of the

pending divorce complaint resumed. A special master was appointed, and a

hearing conducted on February 8 and 9, 2018. The master issued a report

and recommendation on July 19, 2018, determining that the marital estate of

$1,371,171 should be divided 50-50 and that no award of support or counsel

fees was warranted.




                                     -2-
J-A27003-19


       Husband and Wife each filed exceptions. By order of February 25, 2019,

the trial court denied both parties’ exceptions and entered the master’s

recommended order. Husband filed a timely appeal on Monday, June 3, 2019,

after the trial court rendered the prior order final on May 3, 2019, with the

entry of the divorce decree.1 Both Husband and the trial court complied with

Pa.R.A.P. 1925.

       Husband presents two questions for this court’s resolution:

             1.     Whether the [trial] court erred in failing to uphold a
       transfer of assets effected while divorce proceedings were pending
       as an agreement effective under 23 Pa.C.S. [§] 3501.

             2.    Whether the court erred in awarding an equal split of
       assets between the parties in a setting where Wife’s health was
       good and she worked part-time while Husband was afflicted with
       a progressively disabling disease, which forced his early
       retirement and has resulted in numerous surgeries.

Husband’s brief at 4 (unnecessary capitalization omitted).

       We consider Husband’s issues mindful of the following standard of

review:

       [A] trial court has broad discretion when fashioning an award of
       equitable distribution. Our standard of review when assessing the
       propriety of an order effectuating the equitable distribution of
       marital property is whether the trial court abused its discretion by
       a misapplication of the law or failure to follow proper legal
       procedure. We do not lightly find an abuse of discretion, which
       requires a showing of clear and convincing evidence. This Court
       will not find an abuse of discretion unless the law has been
       overridden or misapplied or the judgment exercised was
____________________________________________


1 See, e.g., Wilson v. Wilson, 828 A.2d 376, 378 (Pa.Super. 2003)
(providing equitable distribution order is interlocutory and unappealable until
rendered final by entry of divorce decree).

                                           -3-
J-A27003-19


      manifestly unreasonable, or the result of partiality, prejudice,
      bias, or ill will, as shown by the evidence in the certified record.
      In determining the propriety of an equitable distribution award,
      courts must consider the distribution scheme as a whole. We
      measure the circumstances of the case against the objective of
      effectuating economic justice between the parties and achieving a
      just determination of their property rights.

      Moreover, it is within the province of the trial court to weigh the
      evidence and decide credibility and this Court will not reverse
      those determinations so long as they are supported by the
      evidence.    We are also aware that a master’s report and
      recommendation, although only advisory, is to be given the fullest
      consideration, particularly on the question of credibility of
      witnesses, because the master has the opportunity to observe and
      assess the behavior and demeanor of the parties.

Carney v. Carney, 167 A.3d 127, 131 (Pa.Super. 2017) (cleaned up).

      Husband first contends that the trial court erred in holding that the

inheritance account was marital property.      See Husband’s brief at 11-18.

Preliminarily, we review the legal principles applicable to consideration of

Husband’s contentions.

      “All real or personal property acquired by either party during the

marriage is presumed to be marital property regardless of whether title is held

individually or by the parties in some form of co-ownership such as joint

tenancy, tenancy in common or tenancy by the entirety.”             23 Pa.C.S.

§ 3501(b).    The presumption may be overcome by proof of a statutory

exception. One such exception is property “acquired by gift, except between

spouses, bequest, devise or descent or property acquired in exchange for such

property.” 23 Pa.C.S. § 3501(a)(3). However, “even an inheritance, normally

precluded by definition from distribution, is nevertheless subject to treatment

                                     -4-
J-A27003-19


as marital property where it had been placed into a joint account.” Fitzpatrick

v. Fitzpatrick, 547 A.2d 362, 367 (Pa.Super. 1988).

      Another statutory exception to the marital property presumption is

property excluded from the martial estate by agreement of the parties. 23

Pa.C.S. § 3501(a)(2). Such an agreement is subject to the same rules as all

other contracts. See Conway v. Conway, 209 A.3d 367, 371 (Pa.Super.

2019). “[U]nder the law of contracts, in interpreting an agreement, the court

must ascertain the intent of the parties.” Kripp v. Kripp, 849 A.2d 1159,

1163 (Pa. 2004). As our Supreme Court has summarized:

            In cases of a written contract, the intent of the parties is the
      writing itself. . . . When the terms of a contract are clear and
      unambiguous, the intent of the parties is to be ascertained from
      the document itself. When, however, an ambiguity exists, parol
      evidence is admissible to explain or clarify or resolve the
      ambiguity, irrespective of whether the ambiguity is patent,
      created by the language of the instrument, or latent, created by
      extrinsic or collateral circumstances. A contract is ambiguous if it
      is reasonably susceptible of different constructions and capable of
      being understood in more than one sense. While unambiguous
      contracts are interpreted by the court as a matter of law,
      ambiguous writings are interpreted by the finder of fact.
Id. (citations omitted).

      “In the absence of an integrated, written agreement, . . . the

determination of the contents of a mixed written and oral contract is for the

factfinder unless there is no conflicting evidence.” Drum v. Shaull Equip. &

Supply Co., 787 A.2d 1050, 1063 (Pa.Super. 2001) (cleaned up).

      It is . . . well settled that in order for an enforceable agreement to
      exist, there must be a meeting of the minds, whereby both parties
      mutually assent to the same thing, as evidenced by an offer and

                                      -5-
J-A27003-19


     its acceptance. It is equally well established that an offer may be
     accepted by conduct and what the parties do pursuant to the offer
     is germane to show whether the offer is accepted. In cases
     involving contracts wholly or partially composed of oral
     communications, the precise content of which are not of record,
     courts must look to the surrounding circumstances and course of
     dealing between the parties in order to ascertain their intent.

United Envtl. Grp., Inc. v. GKK McKnight, LP, 176 A.3d 946, 963

(Pa.Super. 2017) (internal quotation marks omitted).

     As noted above, the property at issue in the instant case is money that

Husband inherited from his parents. There is no dispute that Husband placed

the inheritance into an account owned jointly with Wife. See Husband’s brief

at 11.   Husband further acknowledges that this Court’s precedent provides

that the money thereby became marital property. See id. (citing Madden v.

Madden, 486 A.2d 401, 404 (Pa.Super. 1984) (“The placing of the property

in both names, without more, creates an estate by the entireties.”) (internal

quotation marks omitted)).

     Husband’s argument is that the inheritance money was subsequently

converted back into his separate property when Wife agreed to remove her

name from the account. See Husband’s brief at 11, 14-16. With no more

than a Latin maxim and a rhetorical question to support his position, Husband

contends that if putting separate funds in a joint account converts them to

marital property, then agreeing to place marital funds into one spouse’s

individual account should have an equal and opposite effect. Id. at 15.




                                    -6-
J-A27003-19


      The master addressed the evidence on this issue and Husband’s

contentions as follows.

             Wife filed for divorce on July 25, 2014 and the parties
      acknowledge this date as their date of separation. In October
      2014, Wife returned to the marital residence and sought to
      reconcile with Husband. Both parties were represented by counsel
      at this time. Husband told Wife, that if she did not sign over his
      [inheritance account] from joint names to his name alone, that he
      would not take her back and that he would file for divorce. Wife
      testified that she signed the letter in 2014 transferring [the
      inheritance account] from joint names to Husband’s name alone
      because she believed that their daughter was siding with
      Husband, and that Wife would not be able to see her
      granddaughter unless she reconciled with Husband.

           On December 31, 2014, Wife signed a letter addressed to
      Morgan Stanley, asking that the account be placed in Husband’s
      name alone. The letter reads, in its entirety, as follows:

            Dear Gail: Please remove Mary (Betsy) Chandler as
            joint account owner and make this account an
            individual account in Bill’s name only. Thank you for
            your attention to this matter.

           This letter was signed by Wife on December 31 , 2014 and
      by Husband on January 2, 2015.

             The letter of instruction to Morgan Stanley is not a waiver of
      Wife’s interest in this account. Merely transferring the title of an
      account from joint names to Husband’s name alone is insufficient
      to strip Wife of her claim to marital property. . . . [The inheritance
      account] is presumed to be marital regardless of title.

             The master finds that Wife would have had to expressly
      waive her interest in equitable distribution if that was in fact her
      intent. When the account was transferred from joint names to
      Husband’s name alone, there was no waiver of Wife’s equitable
      distribution rights. Wife clearly testified that she did not intend to
      waive her rights to this account when she signed the letter to
      Morgan Stanley on December 31 , 2014.




                                      -7-
J-A27003-19


Master’s Report, 7/19/18, at 16-17 (footnote, citations, and unnecessary

capitalization omitted).

      In ruling upon Husband’s exception, the trial court likewise concluded

that “[w]hile it is clear that [Wife] intended to have her name removed from

the account, there is no evidence that she agreed to waive her interest in the

account.” Trial Court Opinion, 2/25/19, at unnumbered 4. Absent evidence

that Wife also agreed to waive her interest in it, it remained marital property.
Id. at unnumbered 5.

      We discern no error of law or abuse of discretion in the trial court’s

determination. Husband failed to produce evidence to establish that there

was a meeting of the minds as to any more than Wife’s agreement to remove

her name from an account so that their marriage could be reconciled. Cf.

Sutliff v. Sutliff, 543 A.2d 534, 539 n.1 (Pa. 1988) (rejecting challenge to

the master’s determination where the evidence supported a finding that one-

half of the marital residence became the wife’s separate property finding after

the husband made “an interspousal gift in the form of a conveyance made in

1978 by [the husband] to his wife, in her sole name, of a one-half interest in

the marital residence, which, until then, had been held as tenants by the

entireties”). With no written agreement beyond the letter to Morgan Stanley

itself, the intent of the parties was an issue for the fact finder, and the factual

findings here are supported by the record. See N.T. Hearing, 2/8/18, at 101-

02. No relief is due on Husband’s first issue.


                                       -8-
J-A27003-19


      Husband’s remaining allegation is that the trial court erred in awarding

an equal split of the marital assets given the disparity in the health and earning

capacities of the parties. Husband’s brief at 4. We review the applicable legal

principles before delving into the specifics of Husband’s arguments.

            In fashioning an equitable distribution award, the trial court
      must consider, at a minimum, the eleven factors set forth in 23
      Pa.C.S.A. § 3502 . . . . These factors require the trial court to
      consider the relative economic positions of the parties and the
      nature of the parties’ relationship. The section 3502 factors are
      not a simple formula, rather they serve as a guideline for
      consideration. The facts of a particular case mandate how the
      section 3502 factors will be applied.

Gates v. Gates, 933 A.2d 102, 105 (Pa.Super. 2007).                  The factors

enumerated in § 3502 are as follows.

      (1) The length of the marriage.

      (2) Any prior marriage of either party.

      (3) The age, health, station, amount and sources of income,
      vocational skills, employability, estate, liabilities and needs of
      each of the parties.

      (4) The contribution by one party to the education, training or
      increased earning power of the other party.

      (5) The opportunity of each party for future acquisitions of capital
      assets and income.

      (6) The sources of income of both parties, including, but not
      limited to, medical, retirement, insurance or other benefits.

      (7) The contribution or dissipation of each party in the acquisition,
      preservation, depreciation or appreciation of the marital property,
      including the contribution of a party as homemaker.

      (8) The value of the property set apart to each party.


                                      -9-
J-A27003-19


      (9) The standard of living of the parties established during the
      marriage.

      (10) The economic circumstances of each party at the time the
      division of property is to become effective.

      (10.1) The Federal, State and local tax ramifications associated
      with each asset to be divided, distributed or assigned, which
      ramifications need not be immediate and certain.

      (10.2) The expense of sale, transfer or liquidation associated with
      a particular asset, which expense need not be immediate and
      certain.

      (11) Whether the party will be serving as the custodian of any
      dependent minor children.

23 Pa.C.S. § 3502(a).

      In reviewing a trial court’s distribution order, this Court will not engage

in a factor-by-factor review of the trial court’s rulings. As we have explained:

      We do not evaluate the propriety of the distribution order upon
      our agreement with the court’s actions nor do we find a basis for
      reversal in the court’s application of a single factor. Rather, we
      look at the distribution as a whole, in light of the court’s overall
      application of the 23 Pa.C.S.A. § 3502(a) factors for consideration
      in awarding equitable distribution. If we fail to find an abuse of
      discretion, the order must stand.

Lee v. Lee, 978 A.2d 380, 383 (Pa.Super. 2009) (cleaned up). We reiterate

that an abuse of discretion in this context will not be found by this Court unless

Husband establishes by clear and convincing evidence that “the law has been

overridden or misapplied or the judgment exercised was manifestly

unreasonable, or the result of partiality, prejudice, bias, or ill will, as shown

by the evidence in the certified record.” Carney, supra at 131 (cleaned up).




                                     - 10 -
J-A27003-19


        Here, the master went through the statutory factors seriatim, and

concluded that each was neutral, inapplicable, or, in five instances, favored

Wife.    See Master’s Report, 7/19/18, at 29-34.     Nonetheless, the master

recommended that Husband and Wife receive equal shares of $668,585.50

each, plus fifty percent each of the marital share of Husband’s pensions. Id.

at 34. The trial court, without much elaboration, indicated that the master

properly considered the universe of relevant information, and agreed with the

master that an equal split was appropriate. Trial Court Opinion, 2/25/19, at

unnumbered 3.

        Husband acknowledges that a fifty-fifty split would normally be

appropriate following a long marriage when the parties are both retired. See

Husband’s brief at 16. However, he posits that the vastly disparate health

needs of the parties in this case renders equal distribution of the assets

inappropriate.   He details at length the ways in which he suffers from his

health condition, compares this situation to the finding that Wife is in good

health and working part time, and concludes that “it would seem clear that

the prognosis[e]s for long term care needs are far from equal.” Id. at 18.

Husband couples these presumptive long-term expenses with the fact that his

ability to fund them is diminished by his being forced to share the inheritance

he received from his parents, while younger and healthier Wife is retaining

her inheritance, to suggest that relief is warranted. Id.




                                    - 11 -
J-A27003-19


       Wife counters that “Husband did not present any evidence identifying

that the costs for his healthcare exceeded that which was covered by his

health insurance or that his needs could not be met by an equal division of

the marital estate.”     Wife’s brief at 19.   Wife suggests that Husband’s

argument, in essence, is that the trial court should have concluded that factor

number three not only weighed in Husband’s favor, but weighed so heavily in

his favor that an equal division of the marital estate was inequitable under the

circumstances. Id. at 17.

       We agree with Wife. While Husband presents a reasonable argument

that his health militates in favor of awarding him a larger share, we cannot on

this record disturb the weight that the trial court applied to the factors. See,

e.g., Busse v. Busse, 921 A.2d 1248, 1260 (Pa.Super. 2007) (“The weight

to be given to these statutory factors depends on the facts of each case and

is within the court’s discretion. We will not reweigh them.” (cleaned up)).

Stated plainly, Husband simply has not met his heavy burden of establishing

that the trial court abused its discretion in adopting the master’s suggested

fifty-fifty split. Husband pointed to no misapplication of the law, manifest

unreasonableness, or refusal to consider evidence. Accordingly, no relief is

due.

       Order affirmed.




                                     - 12 -
J-A27003-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/1/20




                          - 13 -